894 N.E.2d 530 (2008)
In the Matter of Mark W. DOTY, Respondent.
No. 20S00-0710-DI-456.
Supreme Court of Indiana.
April 11, 2008.

ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Facts: On May 1, 2000, Respondent pled guilty to Battery as a Class A misdemeanor. On January 23, 2006, Respondent was convicted on a guilty plea of Domestic Battery as a Class A misdemeanor. Respondent has expressed remorse for his misconduct, cooperated with the Commission, and completed all aspects of his recent criminal case probation.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b), which prohibits committing a criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer.
Discipline: The parties agree the appropriate sanction is public reprimand. The Court would usually be inclined to impose suspension in a case involving the type of misconduct in this case. The Court notes, however, that Respondent successfully completed a 26-week "Batterer's Intervention Program" as part of his criminal case probation and that the Commission agrees that a public reprimand is sufficient in the circumstances of this particular case. The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline and imposes a public reprimand.
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.